153 So. 2d 631 (1963)
Ex parte Ralph KEENE.
6 Div. 886.
Supreme Court of Alabama.
May 16, 1963.
Ralph Keene, pro se.
Richmond M. Flowers, Atty. Gen., and John C. Tyson, III, Asst. Atty. Gen., for the State.
COLEMAN, Justice.
This is an original petition for certiorari, complaining of a judgment of the circuit court wherein the court denied petitioner's application for writ of error coram nobis.
This court has entertained appeals from judgments denying petitions for writ of error coram nobis. Edwards v. State, Ala., 150 So. 2d 710; Thomas v. State, Ala., 150 So. 2d 387; Smith v. State, 245 Ala. 161, 16 So. 2d 315.
Certiorari does not lie when the remedy by appeal is available. Alabama Great Southern R. Co. v. Christian, 82 Ala. 307, 1 So. 121; Ex parte Dickens, 162 Ala. 272, 50 So. 218; Ex parte Crawford, 244 Ala. 493, 14 So. 2d 379.
Since petitioner could have appealed from the judgment denying his petition for writ of error coram nobis, he is not entitled to relief by certiorari.
Writ denied.
All the Justices concur.